DETAILED ACTION
Remarks filed on 12 September 2022 have been entered. Claim amendments were not filed with the 12 September 2022 remarks. The claims dated 11 April 2022 continue to be the claims of record. Claims 1-6, 8-20 and 22 are pending. 
Election/Restrictions
Claims 2-4, 6, 8-20, and 22 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11 April 2022.
The traversal was addressed in the Non-Final Office Action mailed on 11 May 2022.
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
INVOKED
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control element” in claims 1 and 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hosokawa (US 4,365,940) in view of Flegel (WO 2011/011,326) in view of Kindig (US 2,690,362).

In regards to claim 1, Hosokawa discloses a piston pump (fig 2) comprising:  a frame (valve plates 12, 13, c 3 l 1); a control element (oblique groove 2a, c 3 l 5) mounted in a rotatable manner (flywheel 2 rotates, c 3 l 4) about a central axis (axis of shaft 1) having at least one control surface; a plurality of cylinders (pump cylinders 6, c 2 l 45-46), each having pistons displaceable therein (pistons 7, c 2 l 45-46); … a pressure connection (the inlet to tube connected to delivery valve 16, c 2 l 65) for an outflow of the fluid out of the plurality of cylinders of the piston pump, … an inflow of a fluid (operating fluid, c 1 l 67, c 3 l 28)… and the plurality of cylinders being connected by lines …  to the pressure connection (tubes to the deliver valve 16 are depicted), the plurality of cylinders, the pistons, and the control element being configured in such a way that the position of the pistons in the plurality of cylinders can be changed by movement of the control element (piston is reciprocated by rotation of flywheel), the plurality of cylinders and the pistons being mounted in such a way that the plurality of cylinders and the pistons do not rotate completely about the central axis when the control element rotates (fig 1, the cylinders appear stationary in the frame and do not rotate about the axis), and the plurality of cylinders or the pistons are connected respectively to a rotatably mounted roller (rollers 10, c 2 l 54), wherein the contact region between the rotatably mounted rollers and the control surface of the control element is lubricant-free (the contact region between the roller 10 and control surface appears to be in direct contact without lubrication; the contact area between applicant’s roller apparatus and control surface appear to have the same direct contact as between Hosokawa’s roller and groove 2a and will be presumed to have the same inherent properties, See, MPEP 2112.01))….
Hosokawa does not explicitly disclose a suction connection  …, wherein the plurality of cylinders being connected by lines to the suction connection, … , such that an oil space which is to be sealed is not formed around the contact area. 
Flegel teaches the plurality of cylinders being connected by lines to the suction connection (suction tubes conduits 116, para 0026). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to attach suction tubes 116 of Flegel  to the inlet ports of Hosokawa (Fig 2, suction valves 17, c 2 l 65) for an of a pump in order to pump fluid, as an alternative to immersing the pump in the pumped fluid, thereby allowing the pump to pump fluids from spaces where the pump cannot be submerged (Flegel, par 0026).
Kindig teaches sealed roller bearings which do not need submersion in lubricant to operate (abstract). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the sealed roller bearings of Kindig for the roller 10 of Hosokawa in order to prevent the loss of lubricant from the bearing and the entry of foreign matter into the bearing (Kindig, c 1 l 10-11) while providing the expected roller bearing function when the bearing surface is not submerged.
As a result of the combination the apparatus appears capable of functioning without an oil space which is to be sealed is not formed around the contact area. It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to configured the pump without immersion of the control element in order to reduce complexity of the pump lubrication system.
In regards to claim 5 dependent on 1, Hosokawa discloses wherein the at least one control surface of the control element is configured in such a way that a plurality of strokes is executed per revolution (fig 2, multiple pistons are depicted, each piston has at least one stroke during a revolution, thereby having a plurality of strokes).
Response to Arguments
Applicant's arguments filed 12 September 2022 have been fully considered but they are not persuasive. 
Applicant argues that the combination does not teach or suggest claim 1s “wherein the contact region between the rotatably mounted rollers and the control surface of the control element is lubricant-free, such that an oil space which is to be sealed is not formed around the contact area.”
Applicant argues that a person skilled in the art would not search for the sealed tapered roller bearing of Kindig when searching for references relevant to a sealed roller bearing used for the design of a hydraulic pump (See Applicant’s remarks page 3). This appears to be an argument of non-analogous art because it implies that a tapered roller bearing is not pertinent to roller bearings used in a hydraulic pump.  In response to applicant's implied argument that the tapered roller bearing of Kindig is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, a tapered roller bearing is pertinent to roller bearings in a hydraulic pump. A person of ordinary skill in the art would likely consider tapered roller bearings as a class of roller bearings when considering the art of roller bearings. Applicant has also failed to argue why the “tapered” aspect of the Kindig roller bearing makes it not relevant to the search for the design of roller bearings in a hydraulic pump. Therefore, tapered roller bearings of Kindig will be considered analogous to the problem of roller bearings in a hydraulic pump, and the use of Kindig in the rejection will be maintained.
Applicant argues that the outer side of the Kindig roller bearing are typically fixed mounted with another component, and is therefore not intended for relative movement with another component. In response to applicant's argument that the outer surface of a roller bearing is typically fixedly mounted with another component, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, it is within the ordinary skill in the art that the use of the sealed roller bearings of Kindig to replace the roller bearings of Hosaka, would suggest the use of the sealed roller bearing outer surface as a roller surface. The argument that a roller bearing is often fixedly mounted on the outer side of the outer ring is not persuasive; Hosaka discloses that its rollers 10 are roller bearings which roll on a control surface (rollers 10 in the form of roller bearings, col 2 line 54-56). Since the outer surface of the outer ring of the Hosaka bearings are used as a roller; the roller bearings of Kindig which replace the roller bearings of Hosaka would analogously also use the outer surface of the outer ring as a rolling surface. Therefore the use of the Kindig roller bearing to replace the Hosaka roller bearing as a roller is maintained.
Applicant argues that the sealed roller bearing of Kindig include raceways that are not lubricant-free but lubricated. Such that the interior of the roller bearings are an oil space which is sealed around a contact area within the bearing (see applicant’s remarks page 4). The argument is not convincing because applicant’s mounted rollers are also sealed roller bearings and include “encapsulated internal lubrication” (See Applicant’s filed specification, page 5 line 5) in order to provide said lubricant free control surface (See Applicant’s filed specification, page 5 lines 5-9).
Applicant argues that Kindig is silent on whether the roller bearing is submerged in lubricant. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Kindig teaches away from the features of claim 1, because the rollers and raceways of Kindig are not lubricant-free but lubricated. As indicated above, the lubricated portion of the Kindig bearing is the internal sealed portion of the bearing, which is the same arrangement as applicant’s disclosed invention, as indicated above.
Applicant argues that Flegel does not disclose a contact area free of lubricant, and instead discloses a housing which is filled with water as a lubricant (water). Applicant definition of lubricant-free refers to oil lubrication in particular (See Applicant’s filed specification, page 5 lines 5-9), and specifically discloses use within water (operation within saltwater or seawater, page 5 lines 5-9 and page 14 lines 1-6). Furthermore, the claim limitation refers to “an oil space” when referring to the “lubricant-free” surface, which further indicates that applicant’s lubricant-free surface is specifically directed toward a surface within an oil sump and not about a surface potentially in contact with water.
Applicant then argues that their inspection of the geometry of roller 10’ indicates that lubrication would be required in the groove 2a of Hosokawa. Applicant has not provided further support for their reasoning that lubrication would be required in groove 2a. Hosokawa discloses a roller bearing in the groove 2a; and that roller bearing is known in the art to reduce friction. Hosokawa discloses that the roller bearing is in the groove 2a in order to allow the pump to be used with low lubricity fluids such as water (Hosokawa, c 1 ln 40-42). Which instead shows that the intent of the design of Hosokawa groove 2a is use without oil lubrication in the groove 2a, contrary to applicant’s assertion.  
Applicant argues that the grooves 2a are distinguishable in Hosokawa, because their groove is an external surface. Applicant is arguing unclaimed subject matter in arguing whether the groove is internal or external.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354. The examiner can normally be reached Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEOFFREY S LEE/Examiner, Art Unit 3746                                                                                                                                                                                                        
/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746